DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Following amendments to the claims on 4/6/2022, claims 1 and 3-6 are pending.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New rejection of claim 1 is made in view of Rahimi, Kolen, and Ferree. Examiner still wishes to respond to arguments on the merits of Rahimi as a reference. 
	Starting on pg. 4 of remarks applicant begins by presenting the amended claim language of claim 1 and describing that none of the references teach “the detection circuit is configured to detect whether or not the location vibrates within a predetermined time after the start of applying the low frequency current to the location”, however, examiner considers this new claim language and prior art Rahimi, which teaches  [0040] “muscle twitch sensor subsystem can be received continuously, intermittently, in real time” and this indicates that the system of Rahimi’s twitch sensor/detection circuit will necessarily be monitoring the stimulation for a predetermined time, in order to preform real-time monitoring on the stimulation, which may come in a variety of patterns/timings [0039]. Examiner considers that language to “a predetermined time” may be any reasonable time to record the results of stimulation, Rahimi, by teaching that the monitoring will be happening in real-time, thus teaches that the monitoring will be happening at some predetermined time according to the stimulation parameters used. 
	Applicant, then briefly argues the limitations of claim 3 are not taught in prior art Rahimi, however, examiner notes paras [0038] and [0042] which show Rahimi teaching “the level of stimulation is associated with an amplitude of the muscle twitch profile waveform (e.g., the level of stimulation is determined by a threshold amplitude value of the measured muscle twitch signal or a derivative thereof), such that the control module 155 modulates the TENS treatment parameter(s) to maintain the amplitude of the muscle twitch profile as the patient moves or otherwise performs activities”. By this teaching Rahimi shows that the system can reduce its strength and that the system will perform this reduction in strength in order to maintain a desired muscle twitch profile. 
	Finally, applicant presents arguments on prior art Rahimi in view of Wahlstrand as applied previously to the amendments to claim 1. Applicants arguments as presented in interview on 3/7/22, suggested Wahlstrand as an unsuitable combination for Rahimi. Examiner instead leans on art Ferree which discloses (Fig 4) wherein the circuitry is located on the side of the device away from the body.  Applicants arguments suggested the modification to the base reference was improper hindsight reasoning. Examiners described their position that absent critical reasoning for the limitation, “the detection circuit and the processor circuitry are disposed on another side surface of the member opposing to the side surface facing the surface of the body”, the system of Rahimi could readily undergo a rearrangement of parts where the detector(accelerometer) and processor are placed on the surface opposite the surface of the body. This modification would "not have modified the operation of the device" as described in MPEP (2144.04 VIL REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS ), and thus the modification of Rahimi is an obvious design choice. Examiner further notes that the rearrangement of these circuits of Rahimi would merely change the housing design to accommodate circuits on the other side of the system, while retaining the relevant electrical connections to allow for operation of the device as seen in Fig 4 of Ferree.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Such claim limitation(s) is/are:
	 a member configured to be capable of being brought in contact with a surface of a body of a user in claim 1, being interpreted according to para [0056] and Fig 6, which may be any mounting surface for other electronics components (i.e. a PCB or similar structure).
	a detection circuit for detecting vibration of a location where the low frequency current is being applied by an electrode of the plurality of electrodes; the detection circuit is configured to detect whether or not the location vibrates within a predetermined time after the start of applying the low frequency current to the location in claim 1, being interpreted according to para [0085] where the detection circuit is an acceleration sensor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a predetermined time” in claim 1, is a relative term which renders the claim indefinite. The term “a predetermined time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “a predetermined time” is a general term that can refer to any number of times during use where the system may be configured to make use of the detection circuit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 20140031895 A1) in view of Kolen (US 20110264002 A1) and Ferree (US 20160144174 A1)
	Regarding claim 1, Rahimi teaches an electrode stimulation treatment system (Abstract) comprising a housing with electrodes [0016] for delivering low frequency current to be brought into contact with the body of a user [0037]-[0038]; a twitch muscle sensor (detection circuit) for determining a location on an axis if any muscle movement has cause vibrations induced by the electrode stimulation [0028]-[0029] and processor circuitry for controlling the stimulation and in response to detected vibration modulate the stimulation parameters and notifying a user about changing the location of the electrodes  [0029-0030] (Rahimi teaches the muscle twitch sensor, that can determine where a vibration is occurring and [0034] use the information from the twitch sensor to change the low frequency currents location, further, [0051] the control system may transmit an output of the device to a display of a mobile device to notify a user of the output, in this case twitch sensor output) and the detection circuit is configured to detect whether or not the location vibrates within a predetermined time after the start of applying the low frequency current to the location (Rahimi teaches [0040] “muscle twitch sensor subsystem can be received continuously, intermittently, in real time” and this indicates that the system of Rahimi’s twitch sensor/detection circuit will necessarily be monitoring/detecting vibration from the stimulation for a predetermined time, in order to preform real-time monitoring on the stimulation, which may come in a variety of patterns/timings [0039]. Examiner considers that language to “a predetermined time” may be any reasonable time to record the results of stimulation, Rahimi, by teaching that the monitoring will be happening in real-time, thus teaches that the twitch monitoring will be happening at some predetermined time according to the stimulation parameters used. 
	Rahimi does not explicitly teach wherein the electrodes are disposed on a single member facing the surface of the body and the steps of processing for stopping an output of the low frequency current from the electrode of the plurality of electrodes outputting the low frequency current when the vibration is detected and causing another electrode of the plurality of electrodes to start outputting the low frequency current and the detection circuit and the processor circuitry are disposed on another side surface of the member opposing to the side surface facing the surface of the body. 
	Kolen teaches an electrical stimulation device (Abstract) comprising an electrode pad that makes contact with a surface of a body [0055] and holds an array of a plurality of electrodes, to provide low frequency stimulation, in contact with a user [0019] (Figs 1 & 3); a feedback system which may detect a location of vibration measurements [0056] [0072] in response to the stimulation from the array of electrodes; and control circuitry for the electrical stimulation [0073]; specifically the control circuitry will stop the output of the stimulation when vibration/muscle activity is detected  and switch on a next electrode of the plurality of electrodes [0073].
	It would be obvious to one of ordinary skill in the art to have modified the stimulation device of Rahimi to include the single electrode array pad of Kolen because the array is “configured to be applied on the human or animal body, the distribution of the electrodes in the matrix being arranged for covering a plurality of stimulation points” [0008], and this modification may be is considered a simple substitution of one known element (electrodes of Rahimi) for another (electrode pad of Kolen) to obtain predictable results (the electrode array is disposed on a single surface facing the body). Further, examiner notes it would be obvious to modify the control scheme of Rahimi to include the changing of active electrodes based on the vibration detection because this would allow for different combinations of electrodes to be tested for muscle response. This modification is considered a use of known technique (function to activate/deactivate electrodes in response to vibration) to improve similar devices (electrode stimulators) in the same way (this control scheme allows for a user to gain insight into useful/effective electrode stimulation locations). 
	Rahimi in view of Kolen does not teach wherein the detection circuit and the processor circuitry are disposed on another side surface of the member opposing to the side surface facing the surface of the body.
	Ferree teaches wherein the detection circuit and the processor circuitry (processor 515 circuitry and other circuitry) are disposed on another side surface of the member opposing to the side surface facing the surface of the body (Fig 4, [0076] circuitry 515,520 is places on the upper side of the device opposite the stimulators 444 and skin 430).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the stimulation system of Rahimi in view of Kolen with the placement of control circuitry on an opposite side of the device from the body facing side because this modification comprises a use of known technique (placing control circuitry opposite the body/electrode facing side) to improve similar devices (stimulation devices for the human body) in the same way (placing the control circuitry on the opposite side may allow for more space on the opposing surface for electrodes without additional circuitry interfering with the electrodes.
	Regarding claim 3, Rahimi in view of Kolen and Ferree teaches the device of claim 1. Further, Rahimi teaches a system with the control module coupled to a pulse generator that can vary amplitude of the low frequency current [0038].
	Regarding claim 4, Rahimi in view of Kolen and Ferree teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system wherein the detection unit is configured to detect the vibration by detecting whether an acceleration of the location where the low frequency current is being applied is greater than a threshold (0034] Rahimi teaches the muscle twitch sensor which detects acceleration, and [0030] the ability to modulate the therapy until the muscle twitch system reaches a threshold).
	Regarding claim 5, Rahimi in view of Kolen and Ferree teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system further comprising a first reception unit configured to receive a setting of the threshold ([0041] level of stimulation is patient specific, it may be determined on initializing the system by the patient, "the control module 155 can alternatively be configured to ramp or step up a parameter level until the stimulation reaches an appropriate level for pain management", "threshold level of stimulation can additionally or alternatively be predetermined (e.g., during a medical consultation or by clinical studies of patients with similar injuries), or can be determined using any other suitable method. Furthermore, the threshold level of stimulation can be adjusted over time", these statements comprise the ability of the taught device to set a threshold, further, [0051] user control module can comprise input methods for receiving user input, can be buttons or knob or touch screens).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rahimi (US 20140031895 A1) in view of Kolen (US 20110264002 A1) and Ferree (US 20160144174 A1) as applied to claim 1, further in view of Buhlmann (US20050283204 A1).
	Regarding claim 6, Rahimi in view of Kolen teaches the low-frequency treatment device substantially as claimed in claim 1. Further, Rahimi teaches a low frequency treatment system comprising a second reception unit ([0051] user control module can comprise various input methods for receiving user input, can be buttons or knob or touch screens).
	Rahimi in view of Kolen and Ferree does not teach a system configured to receive from a user a mode that is set from among a plurality of modes comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected.
	Buhlmann teaches a treatment system configured to receive from a user a mode that is set from among a plurality of modes [0086] (device operates in a plurality of modes) [0032] (user input to determine mode) comprising a first mode configured to allow the execution unit to execute the prevention processing when the vibration is detected, and a second mode configured not to allow the execution unit to execute the prevention processing when the vibration is detected (From claim 1, prevention processing comprises notifying of changing location of low frequency current application; Buhlmann describes modes that include delivering stimulation based on detected muscle feedback at different locations and responses, and providing appropriate feedback to a user, further the device display [0077] presents various indicators related to the stimulation and feedback to the user; further it would be obvious to one of ordinary skill in the art to configure the systems described in Buhlmann to disable/enable a notification to a device user as such a feature is widely known in the art at the time of invention, see US Pat Fischell et al. US (US 8903487 B1) Col 10 Ln 41-47).
	It would be obvious to one of ordinary skill in the art to at the time of the invention to combine the system of Rahimi with the teachings of Buhlmann because by providing additional modes and user feedback the stimulation device may "monitor a treatment session and provide appropriate feedback to a user based upon delivered stimulation and detected muscle feedback and response. The stimulation device can therefore be used safely and effectively by non-medical personnel for training and therapeutic applications while still providing the complete and advanced treatment modes and options required by medical professionals and certified trainers" [0087], further this modification constitutes the use of a known technique (setting the device to use the vibration prevention and not use the vibration detection) to improve similar devices (both electro stimulators in CPC A61N 1/36021) in the same way (may allow different modes for a user to use).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        17 June 2022